 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARIA VIVIAN HUYNH,                                No. 2:17-cv-2039-EFB PS
12                        Plaintiff,
13             v.                                        ORDER
14    NORTHBAY MEDICAL CENTER, TERI
      RUSSELL, and JEROLD WILCOX,
15
                          Defendants.
16

17
              This matter was before the court on for a settlement conference on November 19, 2019.
18
     The court determined that the matter had settled and directed the parties to file dispositional
19
     documents within 30 days. ECF No. 60. Plaintiff subsequently filed a stipulation and proposed
20
     order for dismissal pursuant to Federal Rule of Civil Procedure 41(a). The document, however,
21
     was not signed by defendants.
22
              Accordingly, within seven days of this order, defendants shall file a response to plaintiff’s
23
     filing stating whether they stipulate to dismissal of this action with prejudice pursuant to Rule
24
     41(a).
25
     DATED: January 30, 2020.
26

27

28
